Citation Nr: 9935134	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  98-06 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1970, and from March 1971 to December 1978.  

This matter arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


FINDING OF FACT

There is no competent medical evidence of a nexus or link 
between the veteran's currently diagnosed low back disorder 
and any incident of his active service, to include acute low 
back strains sustained therein.  


CONCLUSION OF LAW

The veteran's claim for service connection for a low back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a condition noted during 
service is not shown to be chronic, then continuity of 
symptomatology after service is generally required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 597 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The veteran maintains that he injured his back in service, 
and that he currently suffers from a debilitating chronic low 
back disorder which is etiologically related to the injuries 
he sustained in service.  A review of the veteran's service 
medical records shows that he first complained of 
experiencing low back pain in January 1967.  No diagnosis was 
rendered at that time, and he was advised to take hot showers 
at night.  In October 1971, the veteran complained of low 
back pain, and was diagnosed with low back strain.  At that 
time, he was advised not to exert his back and not to engage 
in any heavy lifting.  Again, in November 1972, the veteran 
complained of low back pain, and was noted to have 
experienced an acute onset of low back pain.  In June 1973, 
the veteran was seen for complaints of low back pain of two 
days' duration, and was diagnosed with low back strain.  The 
report of the veteran's December 1974 separation examination 
shows that he complained of low back pain of six years' 
duration.  However, no objective findings with respect to his 
low back were noted.  

In April and May 1975, the veteran was again seen for 
complaints of low back pain at L-5.  He was noted to have 
full range of motion in his low back, and was diagnosed with 
lumbosacral strain.  He was also placed on a physical profile 
for 15 days, which involved a prohibition on heavy lifting or 
other exertion of his back.  The service medical records show 
that the veteran last complained of low back pain in June and 
July 1976.  His X-ray results did not show any abnormalities, 
and it was noted that his disc space showed good alignment.  
The report of the veteran's final service separation 
examination dated in November 1978 shows that he denied 
experiencing any recurrent back pain, and no related back 
disorders were objectively noted.  The Board observes that 
other than the report of the December 1974 medical 
examination, none of the other service examination reports 
indicate any complaints of low back pain.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from 
January 1979 through December 1997.  These records show that 
in November 1984 the veteran had slipped in his bathtub, and 
in October 1986, had attempted to lift a heavy box at work.  
He had been diagnosed with lumbosacral strains on both 
occasions.  The November 1984 treatment record indicates that 
the veteran had reported "no real history of any low back 
pathology."  In addition, the veteran was shown to have 
undergone a cervical spine fusion in 1991, and that he 
sustained a cervical and lumbar spine injury in June 1993 for 
which he was required to undergo a diskectomy at L5-6 and S-1 
level with rod, screw, and internal fixation.  However, the 
records, while noting the existence of a present disability 
with respect to the veteran's low back, fail to contain any 
medical opinion suggestive of an in-service etiology.  In 
fact, the contemporaneous clinical treatment records fail to 
make any mention of any episodes of low back strain the 
veteran had experienced in service.  

In March 1997, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran 
sustained a low back injury some four years previously, and 
that he currently complained of experiencing sciatic 
neuropathy in his lower extremities as a result.  In 
addition, the veteran reported several incidents in which he 
had received treatment in service for what had been diagnosed 
as low back strain.  The veteran asserted that it was his 
opinion that his current low back disability was the result 
of the episodes of low back strain he had experienced in 
service.  On examination, the veteran was noted to have a 
residual scar from his recent back surgery, and was noted to 
have limitation of motion in his lumbar spine.  In addition, 
the examiner observed that he appeared to have some sort of 
neuropathy in his lower extremities which was likely due to 
the low back disability.  He concluded with a diagnosis of 
status-post diskectomy with internal rod fixation and 
orthopedic screws at the L5-S1 level.  

In May 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO, in which he testified 
that he had been seen several times in service for lumbar 
pain, and that he had since undergone two surgeries on his 
back following service.  The veteran testified that after 
initially injuring his back in service while carrying heavy 
boxes, he continued to experience episodes of low back pain 
ever since.  He stated that he had sought treatment for his 
back problems within a year of his discharge from service and 
that surgery was first performed on his back in 1993 or 1994.  
The veteran testified, in substance, that his low back 
disorder had been incurred in service, that he had sought 
treatment for this disability shortly after his discharge, 
and that it was increasing in severity, causing him 
difficulties with respect to his overall functional 
capability. 

The Board has evaluated the above medical evidence, and must 
conclude that the veteran has not presented evidence of a 
well-grounded claim for service connection for a low back 
disorder.  The Board acknowledges that the veteran currently 
has a serious disability with respect to his low back, and 
that he had been seen in service on six documented occasions 
for low back pain, eventually diagnosed as acute episodes of 
low back strain.  However, the Board observes that the 
veteran was discharged from service in December 1978, and his 
last documented instance of complaints for or treatment of 
low back pain was in July 1976, more than two years before he 
was to be discharged.  In addition, while the report of the 
December 1974 service examination shows that the veteran 
complained of having experiencing low back pain of 6 years' 
duration, all other service examination reports are negative 
for any such complaints of low back pain. In fact, the 
December 1974 examination report itself fails to contain any 
objective findings of a low back disorder.  Moreover, the 
Board notes that the report of the veteran's final service 
separation examination of November 1978 is negative for any 
objective findings of a low back disorder, and the veteran 
specifically denied experiencing any recurrent low back pain 
on the questionnaire portion of that examination report.  

The veteran testified at his personal hearing that he 
initially sought treatment for low back problems within a 
year of his separation from service.  However, the earliest 
documented evidence in the contemporaneous clinical treatment 
records fails to show treatment for or complaints of any low 
back disorder prior to November 1984 when the veteran 
reportedly slipped in his bathtub.  The Board observes that 
while the veteran was seen in November 1984, October 1986, 
and from June 1993 onwards for complaints associated with his 
back, such complaints involved separate post-service injuries 
to his back, resulting from slipping and falling, attempting 
to lift heavy loads, or other injuries that did not involve 
his active service.  Of greatest significance, these records, 
as with the report of the March 1997 VA rating examination, 
fail to contain any medical opinion establishing the required 
nexus between the veteran's current back disability and any 
incident of his active service, to include any episodes of 
low back strain experienced therein.  Accordingly, absent a 
medical opinion, supported by medical evidence and a 
plausible rationale, indicating that the veteran's currently 
diagnosed low back problems were the result of injuries 
sustained in service, the Board finds his claim for service 
connection to be not well grounded.  

In addition, lay statements and testimony by the veteran that 
his low back disorder was incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include medical diagnoses and opinions as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a low back disorder.  The Board has not been 
made aware of any additional relevant evidence which may be 
available and which could serve to well ground the veteran's 
claim for service connection.  As the duty to assist is not 
triggered here by a well-grounded claim, the Board finds that 
the VA has no obligation to further develop the veteran's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 6 Vet. App. 136 (1994).  The Board also views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to complete a well-grounded claim for 
service connection for a low back disorder.  See Robinette, 8 
Vet. App. at 77-78.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a low back disorder is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

